This is a suit to recover the proceeds of a life insurance policy. It was begun by Ida Johnson, the appellee, against the Southern Life  Health Insurance Company, who filed a "plea of intervention," paid the face value of the policy into court, and had the court to *Page 375 
substitute Indiana Morgan and Elizabeth Ingram the appellant as defendants. Code 1923, § 10386.
The court tried the case without a jury, and found the issue in favor of Ida Johnson.
The facts, essential to an understanding of what we shall say, shown, without dispute, were that Oscar Morgan, deceased, while living with Ida Johnson, who bore no relation to him, and had no insurable interest in his life, "took out" the policy of insurance in question, and had Ida Johnson designated as the sole beneficiary.
Shortly before his death he undertook to have the beneficiary changed from Ida Johnson to Indiana Morgan and Elizabeth Ingram, who were his daughters. It is unnecessary to decide whether or not the method he used to "have the beneficiary changed" was, under the circumstances, otherwise effective to the purpose intended, because, as the trial judge found, Oscar Morgan was precluded from "changing the beneficiary."
We shall elaborate, slightly.
In the first place, these principles are settled: (1) An insured has an unlimited insurable interest in his own life, so that one may take out a policy on his own life, and make it payable to whom he will — whether the beneficiary did, or did not, have an insurable interest in the life of the insured (Afro-American Life Ins. Co. v. Adams, 195 Ala. 147,70 So. 119); and (2) a policy of life insurance may, like other choses in action, be assigned by way of gift, and requires no consideration, but depends upon the voluntary act of the insured only (McDonald v. McDonald et al., 215 Ala. 179,110 So. 291).
It is true that judgment of the lower court on the facts, upon evidence taken orally before the judge trying without a jury, will be reviewed here, upon proper presentation, whether or not there was a "special finding of the facts" (Code 1923, § 9500), as in this case. "But the finding must be plainly erroneous or manifestly wrong, to reverse the action and judgment of the court on such review." Springer et al. v. Sullivan, 218 Ala. 645, 119 So. 851, 853, and other authorities therein cited.
The question, with us, is not whether each separate statement of fact, as set out in the special finding of facts, is properly found, etc., but whether, under the rule quoted just next above, the "judgment of the trial court was sufficiently sustained by the proof." Shepherd v. Scott's Chapel, A. M. E. Zion Church, 216 Ala. 193, 112 So. 905, 906.
In this case there was ample evidence, so far as our powers of review are concerned, to warrant the learned trial court in finding, as he did, that Oscar Morgan took out the policy of life insurance mentioned and had Ida Johnson designated as the sole beneficiary; that he then "assigned to her by way of gift" the said policy, and thereby divested, irrevocably, himself of any right, recited to be retained, in the policy, to thereafter name a new or different beneficiary. Authorities hereinabove cited.
The judgment appealed from is affirmed.
Affirmed.